DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1 and 3-11 remain pending. 
(b) Claims 2 is canceled by the Applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 05/12/2022. The Applicant’s claims 1 and 3-11 remain pending. The Applicant amends claims 1, 3-7, and 10. The Applicant cancels claim 2. The Applicant adds claim 11.
(a) The Applicant, via the claim amendments filed 05/12/2022 overcome the 35 U.S.C. 112(b) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 112(b) claim rejections.
(b) The Applicant, via the claim amendments filed 05/12/2022 overcome the 35 U.S.C. 101 claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 101 claim rejections.
(c) The Applicant, via the claim amendments filed 05/12/2022 overcome the claim objections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous claim objections.

Response to Arguments
The Applicant’s arguments filed on 05/12/2022, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On page 7 of the Arguments/Remarks, the Applicant asserts “Endo does not teach calculating an assist command value corresponding to an assist force to be generated by the motor using only the calculated operation amount by the angle feedback control process, and generating the motor control signal using the assist command value, the motor control signal being necessary for driving the motor, as recited in independent claim 1 (and similarly claim 7).”
The Examiner agrees that Endo does not teach the above limitation. However, the Examiner finds Tamaizumi teaches the amended limitation in the same manner as disclosed by the Applicant in the Applicant’s Specification (i.e., see 35 U.S.C. § 112(a) rejection below). In order to have a steered angle feedback control process, initial values are required (i.e., Ta1* and Ta2*) (Tamaizumi, Paragraphs 0043-0046 and 0049 and Figure 3). Thus, while the Examiner finds the control signal generating unit (70) is based on the steered angle feedback control process (i.e., Ta2*), an initial value or values (i.e., Ta1*) is/are required to generate the feedback control process (Tas* which generates the current command value Id*). Therefore, the Examiner finds the control signal generating unit (70), which control the motor assist is based on the steered angle feedback control unit (57) (i.e., Ta2*) and other initial value(s) (i.e., Ta1*) are required to generate the current command value for the motors Id*) (Tamaizumi, Paragraphs 0043-0046 and 0049 and Figure 3).
As a result, the Examiner continues to find the combination of Endo and Tamaizumi teach or at least suggest “calculating an assist command value corresponding to an assist force to be generated by the motor using only the calculated operation amount by the angle feedback control process, and generating the motor control signal using the assist command value, the motor control signal being necessary for driving the motor,” in the same manner as disclosed by the Applicant in the Applicant’s Specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “a control signal generation process that includes calculating an assist command value corresponding to an assist force to be generated by the motor using only the calculated operation amount by the angle feedback control process,” as recited in claim 1. 
The Examiner finds the written Specification fails to disclose the above limitation. The Examiner cannot find a control signal generation process that includes calculating an assist command value for use by the motor using ONLY the calculated operation amount by the angle feedback control process. On the contrary, the Examiner finds the control signal generator of the Applicant’s (i.e., 55) requires multiple inputs (i.e., Tas* and other feedbacks) (see Applicant’s Figure 2 and Paragraphs [0030 and 0044]. As a result, the Examiner finds the Applicant is trying to claim possession of a limitation (i.e., “calculating an assist command value for use by the motor using ONLY the calculated operation amount by the angle feedback control process”), which is not properly disclosed in the Applicant’s Specification. 
Claim 7 recites the limitation “a control signal generation process that includes calculating an assist command value corresponding to an assist force to be generated by the motor using only the calculated operation amount by the angle feedback control process,” as recited in claim 7. 
The written Specification fails to disclose the above limitation. The Examiner cannot find a control signal generation process that includes calculating an assist command value for use by the motor using ONLY the calculated operation amount by the angle feedback control process. On the contrary, the Examiner finds the control signal generator of the Applicant’s (i.e., 55) requires multiple inputs (i.e., Ta* and other feedbacks) (see Applicant’s Figure 2 and Paragraphs [0030 and 0044]. Therefore, the Examiner finds the Applicant is trying to claim possession of a limitation (i.e., “calculating an assist command value for use by the motor using ONLY the calculated operation amount by the angle feedback control process”), which is not properly disclosed in the Applicant’s Specification. 
As a result, the Examiner finds dependent claims 3-6 and 8-11 are also rejected for depending upon claims 1 and 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Endo U.S. P.G. Publication 2018/0111642 (hereinafter, Endo) in view of Tamaizumi et al. U.S. P.G. Publication 2014/0343794 (hereinafter, Tamaizumi).
Regarding Claim 1, Endo teaches a steering control device comprising: processing circuitry (steering control circuitry such as ECU, Endo, Figure 1) that executes processes that control driving of a motor using an input from outside to operate a steering mechanism such that a steerable wheel steers a vehicle (ECU executes a process that can control driving of a motor (i.e., driving of a vehicle) using input from outside to operate a steering mechanism (i.e., steering wheel operated by a human is an outside force), Endo, Paragraphs 0003-0007 and Figures 1 and 2), the motor being a generation source of force applied to the steering mechanism (motor (20) is a generation source for the overall steering mechanism, Endo, Paragraphs 0003-0007 and Figures 1 and 2),
-the input including a steering torque that is input by a driver (input includes steering torque via the driver, Endo, Paragraphs 0035 and 0041) and a driving support command value that is used to support driving by the driver (driving support apparatus which includes a command for use in supporting the driving for the driver (e.g., a support driving value ensures the following of a target track), Endo, Paragraphs 0016, 0045, and 0056), the processing circuitry (processing circuitry, Endo, Figure 1) executing: 
…
-a support command value input process that sets the driving support command value as a correction amount of torque as an input (driving support apparatus which includes a command for use in supporting the driving for the driver (e.g., a support driving value ensures the following of a target track), wherein the value can be an input to the steering torque control (i.e., support command value can be a correction amount of torque), Endo, Paragraphs 0016, 0045, and 0056), 
-a torque control process including: 
-a torque feedback control process that calculates a feedback torque component corresponding to an operation amount used to execute a feedback control for the steering torque so that the steering torque follows a torque command value corresponding to a target value of the steering torque to be input by the driver (torque feedback process which determines the current torque and also determines if additional torque is needed to continue a desired target value that should be input by the driver (i.e., maintain a desired path that the driver should input to the vehicle system), Endo, Paragraphs 0014-0016, 0033, 0045, and 0048), and 
-a torque command value calculation process that calculates the torque command value using a sum of the feedback torque component and the steering torque (calculating the overall torque (i.e., sum), Endo, Paragraphs 0045), 
	Endo does not teach the steering control device to include a value corresponding to the feedback torque component is output and a steerable angle control process including: an angle command value calculation process that calculates, using the outputted value corresponding to the feedback torque component39P3P20180602USoutooo, an angle command value corresponding to a target value of a rotation angle of a rotary shaft convertible into a steerable angle of the steerable wheel, an angle feedback control process that calculates an operation amount used to execute a feedback control for the rotation angle so that the rotation angle follows the angle command value, and a control signal generation process that includes calculating an assist command value corresponding to an assist force to be generated by the motor using only the calculated operation amount by the angle feedback control process, and generating the motor control signal using the assist command value, the motor control signal being necessary for driving the motor, wherein the correction amount of torque is used by the torque control process.
	Tamaizumi teaches a value corresponding to the feedback torque component is output (feedback torque value is an output from the steerable angle control process, Tamaizumi, Paragraphs 0043-0045) and a steerable angle control process (steerable angle process, Tamaizumi, Paragraphs 0043-0045) including: an angle command value calculation process (angle command value calculation process, Tamaizumi, Paragraphs 0043-0045) that calculates, using the outputted value corresponding to the feedback torque component, an angle command value corresponding to a target value of a rotation angle of a rotary shaft convertible into a steerable angle of the steerable wheel, an angle feedback control process that calculates an operation amount used to execute a feedback control for the rotation angle so that the rotation angle follows the angle command value (angle calculation includes the input of the steerable angle, an angle corresponding to a target value (i.e., angle based on the rotation angle of a rotary shaft conversion to a wheel (e.g., steering wheel to actual wheels of the vehicle)), Tamaizumi, Paragraphs 0043-0049 and Figures 1 and 3), and a control signal generation process that includes calculating an assist command value corresponding to an assist force to be generated by the motor using only the calculated operation amount by the angle feedback control process (control signal for motor control, which can be based on the angle feedback control processor necessary for driving the motor (see also the 112(a) rejection above – the Examiner does not find the Applicant actually discloses the control signal generation process based solely on the angle feedback control process)), Tamaizumi, Paragraphs 0039 and 0043-0049 and Figures 1-3), and generating the motor control signal using the assist command value, the motor control signal being necessary for driving the motor, wherein the correction amount of torque is used by the torque control process (control signal for motor control, which can be based on the angle feedback control processor necessary for driving the motor and the torque feedback, Tamaizumi, Paragraphs 0039 and 0043-0049 and Figures 1 and 3).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the steering control device of Endo to include a value corresponding to the feedback torque component is output and a steerable angle control process including: an angle command value calculation process that calculates, using the outputted value corresponding to the feedback torque component, an angle command value corresponding to a target value of a rotation angle of a rotary shaft convertible into a steerable angle of the steerable wheel, an angle feedback control process that calculates an operation amount used to execute a feedback control for the rotation angle so that the rotation angle follows the angle command value, and a control signal generation process that includes calculating an assist command value corresponding to an assist force to be generated by the motor using only the calculated operation amount by the angle feedback control process, and generating the motor control signal using the assist command value, the motor control signal being necessary for driving the motor, wherein the correction amount of torque is used by the torque control process, as taught by Tamaizumi.
It would have been obvious because incorporating a steerable angle control process with the limitations listed above (e.g., feedback torque, target value, and motor control) allows for improved driver’s steering feel when exposed to steered angle feedback control (Tamaizumi, Paragraphs 0005-0008).  
Regarding Claim 3, Endo, as modified, teaches the steering control device according to claim 1, wherein: the driving support command value is a command value of torque used to change a traveling direction of the vehicle, and the support command value input process is a process that adds the driving support command value to the input to the steerable angle control process (driving support apparatus for supporting the vehicle steering operation for the driver (e.g., a support driving value ensures the following of a target track, therefore changes the traveling direction of the vehicle), wherein the value can be an input for adjusting the steering torque or the steering angle, Endo, Paragraphs 0016, 0045, and 0055-0056).
Regarding Claim 4, Endo, as modified, teaches the steering control device according to claim 1, wherein: the driving support command value is a command value of torque used to change a traveling direction of the vehicle, and the support command value input process includes a process that adds the driving support command value to an input to the torque command value calculation process (driving support apparatus for supporting the vehicle steering operation for the driver (e.g., a support driving value ensures the following of a target track, therefore changes the traveling direction of the vehicle), wherein the value can be an input for adjusting the steering torque or the steering angle, Endo, Paragraphs 0016, 0045, and 0055-0056).
Regarding Claim 5, Endo, as modified, teaches the steering control device according to claim 1, wherein the support command value input process is a process that adds the driving support command value to the torque command value serving as an input to the torque feedback control process (driving support apparatus for supporting the vehicle steering operation for the driver (e.g., a support driving value ensures the following of a target track, therefore changes the traveling direction of the vehicle), wherein the value can be an input (i.e., adds to) for adjusting the steering torque or the steering angle, Endo, Paragraphs 0016, 0045, and 0055-0056).
Regarding Claim 6, Endo, as modified, teaches the steering control device according to claim 1, wherein the support command value input process is a process that subtracts the driving support command value from the steering torque serving as an input parameter to the torque feedback control process (driving support apparatus for supporting the vehicle steering operation for the driver (e.g., a support driving value ensures the following of a target track, therefore changes the traveling direction of the vehicle), wherein the value can be an input (i.e., subtracts) for adjusting the steering torque or the steering angle, Endo, Paragraphs 0016, 0045, and 0055-0056).
Regarding Claim 7, Endo teaches a steering control device comprising: processing circuitry (steering control circuitry such as ECU, Endo, Figure 1) that executes processes that control driving of a motor using an input from outside to operate a steering mechanism such that a steerable wheel steers a vehicle (ECU executes a process that can control driving of a motor (i.e., driving of a vehicle) using input from outside to operate a steering mechanism (i.e., steering wheel operated by a human is an outside force), Endo, Paragraphs 0003-0007 and Figures 1 and 2), the motor being a generation source of force applied to the steering mechanism (motor (20) is a generation source for the overall steering mechanism, Endo, Paragraphs 0003-0007 and Figures 1 and 2),
-the input including a steering torque that is input by a driver (input includes steering torque via the driver, Endo, Paragraphs 0035 and 0041) and a driving support command value that is used to support driving by the driver (driving support apparatus which includes a command for use in supporting the driving for the driver (e.g., a support driving value ensures the following of a target track), Endo, Paragraphs 0016, 0045, and 0056), the processing circuitry (processing circuitry, Endo, Figure 1) executing: 
…
-a support command value input process that sets the driving support command value as a correction amount of torque as an input (driving support apparatus which includes a command for use in supporting the driving for the driver (e.g., a support driving value ensures the following of a target track), wherein the value can be an input to the steering torque control (i.e., support command value can be a correction amount of torque), Endo, Paragraphs 0016, 0045, and 0056), 
-a torque control process including: 
-a torque feedback control process that calculates a feedback torque component corresponding to an operation amount used to execute a feedback control for the steering torque so that the steering torque follows a torque command value corresponding to a target value of the steering torque to be input by the driver (torque feedback process which determines the current torque and also determines if additional torque is needed to continue a desired target value that should be input by the driver (i.e., maintain a desired path that the driver should input to the vehicle system), Endo, Paragraphs 0014-0016, 0033, 0045, and 0048), and 
-a torque command value calculation process that calculates the torque command value using a sum of the feedback torque component and the steering torque (calculating the overall torque (i.e., sum), Endo, Paragraphs 0045), 
	Endo does not teach the steering control device to include a value corresponding to the feedback torque component is output and a steerable angle control process including: an angle command value calculation process that calculates, using the outputted value corresponding to the feedback torque component39P3P20180602USoutooo, an angle command value corresponding to a target value of a rotation angle of a rotary shaft convertible into a steerable angle of the steerable wheel, an angle feedback control process that calculates an operation amount used to execute a feedback control for the rotation angle so that the rotation angle follows the angle command value, and a control signal generation process that includes calculating an assist command value corresponding to an assist force to be generated by the motor using only the calculated operation amount by the angle feedback control process, and generating the motor control signal using the assist command value, the motor control signal being necessary for driving the motor, wherein the correction amount of the angle is used by the steerable angle control process.
	Tamaizumi teaches a value corresponding to the feedback torque component is output (feedback torque value is an output from the steerable angle control process, Tamaizumi, Paragraphs 0043-0045) and a steerable angle control process (steerable angle process, Tamaizumi, Paragraphs 0043-0045) including: an angle command value calculation process (angle command value calculation process, Tamaizumi, Paragraphs 0043-0045) that calculates, using the outputted value corresponding to the feedback torque component, an angle command value corresponding to a target value of a rotation angle of a rotary shaft convertible into a steerable angle of the steerable wheel, an angle feedback control process that calculates an operation amount used to execute a feedback control for the rotation angle so that the rotation angle follows the angle command value (angle calculation includes the input of the steerable angle, an angle corresponding to a target value (i.e., angle based on the rotation angle of a rotary shaft conversion to a wheel (e.g., steering wheel to actual wheels of the vehicle)), Tamaizumi, Paragraphs 0043-0049 and Figures 1 and 3), and a control signal generation process that includes calculating an assist command value corresponding to an assist force to be generated by the motor using only the calculated operation amount by the angle feedback control process (control signal for motor control, which can be based on the angle feedback control processor necessary for driving the motor (see also the 112(a) rejection above – the Examiner does not find the Applicant actually discloses the control signal generation process based solely on the angle feedback control process)), Tamaizumi, Paragraphs 0039 and 0043-0049 and Figures 1-3), and generating the motor control signal using the assist command value, the motor control signal being necessary for driving the motor, wherein the correction amount of torque is used by the torque control process (control signal for motor control, which can be based on the angle feedback control processor necessary for driving the motor and the correction amount, Tamaizumi, Paragraphs 0039 and 0043-0049 and Figures 1 and 3).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the steering control device of Endo to include a value corresponding to the feedback torque component is output and a steerable angle control process including: an angle command value calculation process that calculates, using the outputted value corresponding to the feedback torque component, an angle command value corresponding to a target value of a rotation angle of a rotary shaft convertible into a steerable angle of the steerable wheel, an angle feedback control process that calculates an operation amount used to execute a feedback control for the rotation angle so that the rotation angle follows the angle command value, and a control signal generation process that includes calculating an assist command value corresponding to an assist force to be generated by the motor using only the calculated operation amount by the angle feedback control process, and generating the motor control signal using the assist command value, the motor control signal being necessary for driving the motor, wherein the correction amount of the angle is used by the steerable angle control process, as taught by Tamaizumi.
It would have been obvious because incorporating a steerable angle control process with the limitations listed above (e.g., feedback torque, target value, and motor control) allows for improved driver’s steering feel when exposed to steered angle feedback control (Tamaizumi, Paragraphs 0005-0008).  
Regarding Claim 8, Endo, as modified, teaches the steering control device according to claim 7, wherein the driving support command value is a command value of an angle used to change a traveling direction of the vehicle, and the support command value input process is a process that adds the driving support command value to an output from the angle command value calculation process serving as an input to the angle feedback control process (driving support apparatus for supporting the vehicle steering operation for the driver (e.g., a support driving value ensures the following of a target track, therefore changes the traveling direction of the vehicle), wherein the value can be an input for adjusting (i.e., adds) the steering torque or the steering angle, Endo, Paragraphs 0016, 0045, and 0055-0056).
Regarding Claim 9, Endo, as modified, teaches the steering control device according to claim 7, wherein the driving support command value is a command value of an angle used to change a traveling direction of the vehicle, and the support command value input process is a process that subtracts the driving support command value from the rotation angle serving as an input parameter to the angle 41P3P20180602US feedback control process (driving support apparatus for supporting the vehicle steering operation for the driver (e.g., a support driving value ensures the following of a target track, therefore changes the traveling direction of the vehicle), wherein the value can be an input for adjusting (i.e., subtracts) the steering torque or the steering angle, Endo, Paragraphs 0016, 0045, and 0055-0056).
Regarding Claim 11, Endo, as modified, teaches the steering control device according to claim 1, wherein a friction component is applied to compensate for friction in the steering of the vehicle and is used in the torque command value calculation process to calculate the torque command value (friction component is applied to compensate for friction of the steering of the vehicle and used in the overall torque command value, Endo, Paragraphs 0048-0050).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Endo U.S. P.G. Publication 2018/0111642 (hereinafter, Endo) in view of Tamaizumi et al. U.S. P.G. Publication 2014/0343794 (hereinafter, Tamaizumi), in further view of Tamaizumi et al. U.S. P.G. Publication 2015/0057889 (hereinafter, Tamaizumi_B).
Regarding Claim 10, Endo, as modified, teaches the steering control device according to claim 7.
	Endo does not teach the steering control device to include the angle command value calculation process includes: a spring characteristic control calculation process that calculates, using the angle command value, a spring component having an absolute value that is larger when an absolute value of the angle command value is large than when the absolute value of the angle command value is small, and the spring component is an amount that resists force of the motor that steers the steerable wheel, and a process that calculates the angle command value using a value obtained by subtracting the spring component from the input to the steerable angle control process, and the driving support command value is a command value of an angle used to change a traveling direction of the vehicle, and the support command value input process is a process that subtracts the driving support command value from the angle command value serving as an input parameter to the spring characteristic control calculation process.
	Tamaizumi_B teaches a spring characteristic control calculation process (Tamaizumi_B, Paragraphs 0041-0046). Moreover, Tamaizumi teaches the use of the spring component which can resist force of the motor and can change the process of the angle command by subtracting the spring component from the input to the steerable angle control process (Tamaizumi_B, Paragraphs 0041-0046).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the steering control device of Endo to include the angle command value calculation process includes a spring characteristic control calculation process that calculates, using the angle command value, a spring component having an absolute value that is larger when an absolute value of the angle command value is large than when the absolute value of the angle command value is small, wherein the spring component is an amount that resists force of the motor that steers the steerable wheel, and a process that calculates the angle command value using a value obtained by subtracting the spring component from the input to the steerable angle control process, wherein the driving support command value is a command value of an angle used to change a traveling direction of the vehicle, and the support command value input process is a process that subtracts the driving support command value from the angle command value serving as an input parameter to the spring characteristic control calculation process, as taught by Tamaizumi_B.
	It would have been obvious because using a spring compensation allows for the compensation of the steering system for a better feel for the driver (Tamaizumi_B, Paragraphs 0041-0046 and 0008-0009).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667    
    
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667